DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the election of invention received by the office on 29 September 2021. Claims 1-15 are pending. Claims 12-14 are withdrawn as nonelected. Claim 12 is amended.

Election/Restrictions
Applicant's election with traverse of the invention of group I (claims 1-11, 15) in the reply filed on 29 September 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has misapprehended the common special technical feature of between groups I and II.  This is not found persuasive because applicant’s special technical feature is, in the invention of group II, drafted as an intended use of the claimed apparatus. Since recitations of intended use are not accorded patentable weight in apparatus claims, applicant’s alleged special technical feature is not common between the inventions of groups I and II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0064707 to Matsui et al. (‘707 hereafter).
Regarding claim 1, ‘707 teaches a method of configuring an additive manufacturing system, the method comprising: configuring the additive manufacturing system with a first value of an operation parameter associated with the additive manufacturing system (paragraph 0069); with the additive manufacturing system configured with the first value of the operation parameter, using the additive manufacturing system to form a first object in a build chamber of the additive manufacturing system, the first object formed of a first plurality of layers of a build material (FIG 15 items 4’); subsequently configuring the additive manufacturing system with a second value of the operation parameter (paragraph 0069); with the additive manufacturing 
Regarding claim 2, ‘707 teaches the method wherein the forming the second object comprises forming the second object subsequently to the first object within the same build process (FIG 15 items 4’).
Regarding claim 4, ‘707 teaches the method comprising supplying a third plurality of layers of the build material to the build chamber, after the forming the first object and before the forming the second object, such that, after the forming the first object and the second object, the third plurality of layers is between the first object and the second object (FIG 15 items 4’).
Regarding claim 6, ‘707 teaches the method comprising: comparing a first structure of the first object with a second structure of the second object; and generating the signal on the basis of the comparing (paragraph 0105).
Regarding claim 7, ‘707 teaches the method wherein the first object is a first version of a predetermined object and the second object is a second version of the predetermined object (FIG 15 items 4’).
Regarding claim 9, ‘707 teaches the method wherein the predetermined object is a first predetermined object, and the method comprises: configuring the additive manufacturing 
Regarding claim 10, ‘707 teaches the method wherein the first mode is for generation of at least one further object with a substantially similar shape to a first shape of the first predetermined object, and the second mode is for generation of at least one further object with a substantially similar shape to a second shape of the second predetermined object (FIG 15 items 4’).
Regarding claim 11, ‘707 teaches the method wherein the first value is substantially the same as the third value, and the second value is substantially the same as the fourth value (FIG 15 items 4’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘707 as applied to claim 1 above and further in view of U.S. Patent Application Publication 2006/032840 to Vijayavel Bagavath-Singh (‘840 hereafter).
Regarding claim 3, ‘707 does not teach an energy source as claimed. In the same field of endeavor, additive manufacturing, ‘840 teaches the method wherein the additive manufacturing system comprises an energy source and the operation parameter is an energy level of the energy source (FIG 1 items 10 and 16) for the benefit of producing sintered parts. It would have been obvious to one possessed of ordinary skill in the art at the time of invention to combine the teachings of ‘707 with those of ‘840 for the benefit of producing multiple sintered parts.
Regarding claim 5, ‘707 does not teach an energy source as claimed. In the same field of endeavor, additive manufacturing, ‘840 teaches the method wherein the additive manufacturing system comprises an energy source, the operation parameter is an energy level of the energy source, the first value corresponds to a first energy level, the second value corresponds to a second energy level, and the method comprises adjusting the energy level of 
Regarding claim 8, ‘707 teaches the method comprising generating the signal based on comparing: a first difference between a reference thickness of a part of the predetermined object and a first thickness of a corresponding part of the first version of the predetermined object; and a second difference between the reference thickness of the part of the predetermined object and a second thickness of a corresponding part of the second version of the predetermined object (paragraph 0105).
Regarding claim 15, ‘707 teaches a non-transitory machine-readable medium comprising instructions which, when executed by a processor of an additive manufacturing apparatus comprising an energy source, cause the processor to: instruct the additive manufacturing apparatus to perform a configuration routine in which a first version of an object and a second version of the object are printed using a different respective energy configuration for the energy source, the configuration routine comprising: depositing a first portion of a build material within a build chamber; selectively fusing at least part of the first portion of the build material using the energy source configured with a first energy configuration, to form the first version of the object; depositing a second portion of the build material within the build chamber; selectively fusing at least part of the second portion of the build material using the energy source configured with a second energy configuration, to form the second version of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743